           Case 1:20-mc-00191-JMF Document 19 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
REVOLAZE LLC,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-MC-191 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
J.C. PENNEY CORPORATION, INC. and J.C. PENNEY :
PURCHASING CORPORATION,                                                :
                                                                       :
                                                                       :
                                    Defendants,                        :
                                                                       :
ADTN INTERNATIONAL LTD.,                                               :
                                                                       :
                                    Relief Defendant.                  :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Upon review of the parties’ motion papers, J.C. Penney’s motion to compel is

GRANTED, substantially for the reasons set forth in its memoranda of law. There is no real

dispute that J.C. Penney is entitled to take a deposition of Relief Defendant’s Rule 30(b)(6)

witness; the only question is whether it is entitled to do so now and by what means.

        Put simply, given J.C. Penney’s deadlines in the underlying litigation and current public

health restrictions that preclude an in-person deposition, proceeding by remote video deposition

now — using a platform that enables the witness to confer privately with counsel and

accommodating any childcare or personal needs — is the only way to ensure that J.C. Penney

can get the evidence to which it is entitled. By contrast, the claims of Relief Defendant ADTN

International Ltd. (“ADTN”) that the use of remote technology to prepare the witness and

conduct the deposition will cause it prejudice are overblown, if not meritless.
Case 1:20-mc-00191-JMF Document 19 Filed 04/29/20 Page 2 of 2
